PER CURIAM.
We affirm, in all respects, the final order of the Department of Regulation, except that we reverse that portion of the order which finds that appellant made “deceptive, untrue, or fraudulent representations in the practice of dentistry.” See Elmariah v. Department of Professional Regulation, Board of Medicine, 574 So.2d 164 (Fla. 1st DCA 1990); Britt v. Department of Professional Regulation, 492 So.2d 697 (Fla. 1st DCA 1986); Gershanik v. Department of Professional Regulation, Board of Medical Examiners, 458 So.2d 302 (Fla. 3d DCA 1984), review denied, 462 So.2d 1106 (Fla.1985).